OFFICE        OF THE ATTORNEY              GENERAL      OF TEXAS
                                         AUSTIN




xr.     T.    Y.   'Mmble,      First     Xcs
Strto        Suporintendant       of
Auutin)        TOLOU




             27420,   Seorlon    1,     Vernon’s    nnnotatad
             Cl011 Ztatutas)  attuoh a OOWZXIschool
             dlstriot,  in which no soholastloe reside
             and in wMch no school taa beon maintained
             in the last ten years, tc the Xsrrold Indeyond-
             ont School Dlstriot?'
Mr. T. X. TrImblo,         paeo 2



                 hrtlolo   27420 , C.ootion 1, Fornon’ 6 Anno-
tatod    Civil      Statutes,  reads  As rollowo:
               *That iron; and sites tho passace of
        this Act, tho County Poard of Schcol Trusteos
        In any county In this State shall have autk,ority
        and full powor to abolish and/or sub-
        divide any oomon school district,              or other
        district    oanIn(r undor tho jurisdiotion           of
        said County Board, baapine, fewor than ten
        (10) resident      scholastics    within Its bcundarles,
        provldod that m public oohcol bas boon
        conducted In such bistrlot         ror a Nrlod
        of five years lmmodlately greoodlr,E such
        actlcn by said Ocutity Foard of School Trusteos.
        The territory      of any ruoh school dI&.rIct           SO
        abolished     or subdlvl~od may bo attached to
        any or all contiguous        school districts        or
        oounty 1Ino sohool dlotrlots          in such minnor
        as may be detenzin6d by said Csunty Eoard.
        It Is further ?rovIded that In the event
        such newly forxed school district             does not
        vote to assu!za the saze, said County School
        Emrd shall mite an sdjuetnont             .zf any out-
         standing bonded Indebtedness,          If there be
        suoh, and provided for an oquitablo              dlstri-
        butlon 31 all dlstrlot         properties     and/or
        monoys between the districts          atfooted      arrd the
        territory     ao divided,    dotschod 01‘added, tak-
         ing into consldor. tion the valse or sohcol
         proportlos    and tho taxable wealth of tFe dls-
        tricts    affected    end the territories        EO dlvidod,
        detaohed or added, 4s the case my bo.                  Xhon
         said Crnmtg Ward Aall          have srrlvmi at a
         satisfactory     basis of rut?. BP. adj.at.mnt,         it
         sha31 have ;lowcr to cake CUUC?orders with
        reference     tyieretc ss shall be obnolueive
         and bindine ‘i?on the districts          SO s: fectod;
.




    Mr. T. Y. Trimblo, pago S


             provided, however, t.!?at
                                     tke trustee or
             any re8Identa 0r the district8 cr tclrl-
             tory PO .3rt00td by tko Act or tho
             County 3nard cf 3ustaos  ~8 authorlzsd
             by thfa   Act may appee+I iron        t5o decision
              or the Ccmty Scard to tSe District C:urt.”
              The fact sdtuatlon not out in your question
    falls olearly within th0 gmvle~ 9f the above quoted
    statute.  Our answer to yoor question Is yo8, provldod
    tte ocxmon sc!~o:ldistrict reterred to la ccntlguous
    to the Earrold Independent School Dimtriot.

                                Yart3    very    truly
                          ATTCR?EYCXN3i~L CFTTSXAS

                          BY
                                         k/,0,     SIzxlons
                                                 Aaalatant
    ERs:LW




                                    Approved
                                        Cp:Mon ComIttso
                                        By B.ti.E.,Chainnan